UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: July 26, 2007 (Date of earliest event reported) FORD MOTOR CREDIT COMPANY LLC (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of organization) 1-6368 38-1612444 (Commission File Number) (IRS Employer Identification No.) One American Road, Dearborn, Michigan 48126 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 313-322-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 140.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. Ournews release dated July 26, 2007 concerning second quarter 2007 preliminary financial results, furnished as Exhibit 99.1 tothis report, and Ford Motor Company's Current Report on Form 8-K dated July 26,2007 concerning second quarter 2007 preliminary financial results, furnished as Exhibit 99.2 to this report, are incorporated by reference herein. Item 9.01. Financial Statements and Exhibits. EXHIBITS Designation Description Method of Filing Exhibit 99.1 News release dated July 26, 2007 of Ford Motor Credit Company LLC with attachment Furnished with this Report Exhibit 99.2 Form 8-K dated July 26, 2007 of Ford Motor Company Furnished with this Report SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FORD MOTOR CREDIT COMPANY LLC (Registrant) Date: July 26, 2007 By: /s/C. M. MacGillivray C. M. MacGillivray Assistant Secretary EXHIBIT INDEX Designation Description Exhibit 99.1 News release dated July 26, 2007 of Ford Motor Credit Company LLC with attachment Exhibit 99.2 Form 8-K dated July 26, 2007 of Ford Motor Company
